             Case 1:20-cv-00185-LAG Document 1 Filed 09/24/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF GEORGIA
                                   ALBANY DIVISION


TEARA CODY,                                             CASE NO. ______________
                                                        GBN: 121837
        Plaintiff,

v.

MILLERCOORS, LLC,

      Defendant.
________________________________/

                                            COMPLAINT

        Plaintiff, TEARA CODY, hereby sues Defendant, MILLERCOORS, LLC, and alleges:

                                    NATURE OF THE ACTION

        1.      This is an action brought under 42 U.S.C. '2000e, et seq. and 42 U.S.C. '1981.

        2.      This is an action involving claims which are, individually, in excess of Fifteen

Thousand Dollars ($15,000.00), exclusive of costs and interest.

                                            THE PARTIES

        3.      At all times pertinent hereto, Plaintiff, TEARA CODY, has been a resident of the

State of Georgia and was employed by Defendant. Plaintiff is a member of a protected class

because of her race (black), and due to the fact that Plaintiff reported unlawful employment

practices and was the victim of retaliation thereafter.

        4.      At all times pertinent hereto, Defendant, MILLERCOORS, LLC, has been

organized and existing under the laws of the State of Georgia or has done business within the

jurisdiction that subjects it to the jurisdiction of this Court within this venue. At all times pertinent
            Case 1:20-cv-00185-LAG Document 1 Filed 09/24/20 Page 2 of 6




to this action, Defendants have been an "employer" as that term is used under the applicable laws

identified above.

       5.      Plaintiff has satisfied all conditions precedent to bringing this action in that Plaintiff

filed a charge of discrimination with the Equal Employment Opportunity Commission. Plaintiff

has received her Right to Sue letter, and this action is timely brought thereafter.

                         STATEMENT OF THE ULTIMATE FACTS

       6.      Plaintiff was originally employed with Defendant on or about March 21, 2016.

Plaintiff began as a second-shift “filler operator” in Defendant’s packaging department. In or about

November 2018, Plaintiff was wrongfully suspended for allegedly delaying the implementation of

instructions from management, allegedly displaying disrespect to management; allegedly failing

to follow work instructions; and more generally allegedly neglecting her duties, assignments and

quality of work expectations. Defendant also accused her of leaving her assigned work area

without appropriate permission. Plaintiff denies that she engaged in all these alleged violations of

policy and procedure, but further says that non-black employees were not held to the same standard

and were allowed to engage in the same or substantially similar violations without consequence.

In this respect, Defendant enforced its policies and procedures in a racially-discriminatory manner.

Defendant fired Plaintiff on pretextual grounds.

       7. Plaintiff has retained the undersigned to represent her interests in this cause and is

obligated to pay her a fee for her services. Defendant should be made to pay said fee under the

statutory fee provisions of 42 U.S.C. '2000e et seq. and 42 U.S.C. §1981.




                                                   2
             Case 1:20-cv-00185-LAG Document 1 Filed 09/24/20 Page 3 of 6




                                              COUNT I

                                    RACE DISCRIMINATION

        7.      Paragraphs 1-7 are realleged and incorporated herein by reference.

        8.      This is an action against Defendant for discrimination based upon race brought

under 42 U.S.C. '1981 and 42 U.S.C. '2000e et seq.

        9.      Plaintiff has been the victim of discrimination on the basis of Plaintiff=s race in that

Plaintiff was treated differently than similarly situated employees of Defendant who are white and

has been subject to hostility and poor treatment on the basis, at least in part, of Plaintiff=s race.

        10.     Defendant is liable for the differential treatment and hostility towards Plaintiff

because it controlled the actions and inactions of the persons making decisions affecting Plaintiff

or it knew or should have known of these actions and inactions and failed to take prompt and

adequate remedial action or took no action at all to prevent the abuses to Plaintiff.     Furthermore,

Defendant knowingly condoned and ratified the differential treatment of Plaintiff as more fully set

forth above because it allowed the differential treatment and participated in same. Defendant's

known allowance and ratification of these actions and inactions actions created, perpetuated and

facilitated an abusive and offensive work environment within the meaning of the statutes

referenced above.

        11.     In essence, the actions of agents of Defendant, which were each condoned and

ratified by Defendant, were of a race-based nature and in violation of the laws set forth herein.

        12.     The discrimination complained of herein affected a term, condition, or privilege of

Plaintiff's continued employment with Defendant. The events set forth herein lead, at least in

part, to Plaintiff=s termination on contrived allegations.


                                                   3
            Case 1:20-cv-00185-LAG Document 1 Filed 09/24/20 Page 4 of 6




          13.   Defendant's conduct and omissions constitutes intentional discrimination and

unlawful employment practices based upon race in violation of 42 U.S.C. 1981 and also '2000e

et seq.

          14.   As a direct and proximate result of Defendant's conduct described above, Plaintiff

has suffered emotional distress, mental pain and suffering, past and future pecuniary losses,

inconvenience, bodily injury, mental anguish, loss of enjoyment of life and other non-pecuniary

losses, along with lost back and front pay, interest on pay, bonuses, and other benefits.

                                            COUNT II

                                         RETALIATION

          15.   Paragraphs 1-7 are realleged and incorporated herein by reference.

          16.   Defendant is an employer as that term is used under the applicable statutes

referenced above.

          17.   The foregoing allegations establish a cause of action for unlawful retaliation after

Plaintiff reported or opposed unlawful employment practices adversely affecting Plaintiff under

42 U.S.C ' 2000e et seq., and 42 U.S.C. §1981.

          18.   The foregoing unlawful actions by Defendant were purposeful.

          19.   Plaintiff voiced opposition to unlawful employment practices during Plaintiff=s

employment with Defendant and was the victim of retaliation thereafter, as related in part above.

          20.   Plaintiff is a member of a protected class because Plaintiff reported unlawful

employment practices and was the victim of retaliation thereafter.         There is thus a causal

connection between the reporting of the unlawful employment practices and the adverse

employment action taken thereafter.


                                                 4
          Case 1:20-cv-00185-LAG Document 1 Filed 09/24/20 Page 5 of 6




       21.       As a direct and proximate result of the foregoing unlawful acts and omissions,

Plaintiff has suffered mental anguish, emotional distress, expense, loss of benefits, embarrassment,

humiliation, damage to reputation, illness, lost wages, loss of capacity for the enjoyment of life,

and other tangible and intangible damages.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the following relief:

                 (a)    that process issue and this Court take jurisdiction over this case;

                 (b)    that this Court grant equitable relief against Defendant under the applicable

counts set forth above, mandating Defendant=s obedience to the laws enumerated herein and

providing other equitable relief to Plaintiff, and reinstating Plaintiff to her position, further

awarding Plaintiff all lost income and benefits because of her wrongful termination;

                 (c)   enter judgment against Defendant and for Plaintiff awarding all legally-

available general and compensatory damages and economic loss to Plaintiff from Defendant for

Defendant=s violations of law enumerated herein;

\                (d)   enter judgment against Defendant and for Plaintiff permanently enjoining

Defendant from future violations of federal law enumerated herein;

                 (e)    enter judgment against Defendant and for Plaintiff awarding Plaintiff

attorney's fees and costs;

                 (f)    award Plaintiff interest and liquidated damages; and

                 (g)    grant such other further relief as being just and proper under the

circumstances.




                                                  5
   Case 1:20-cv-00185-LAG Document 1 Filed 09/24/20 Page 6 of 6




                       DEMAND FOR TRIAL BY JURY

Plaintiff hereby demands a trial by jury on all issues set forth herein which are so triable.

Dated this 24th day of September 2020.

                                               Respectfully submitted,


                                               /s/ Jim Garrity
                                               Jim Garrity [GBN 121837]
                                               MARIE A. MATTOX, P.A.
                                               310 East Bradford Road
                                               Tallahassee, FL 32303
                                               Telephone: (850) 383-4800
                                               Facsimile: (850) 383-4801

                                               ATTORNEYS FOR PLAINTIFF




                                          6
